PER CURIAM: *
The court has carefully reviewed this appeal in light of the briefs, pertinent portions of the record, and the comprehensive district court orders. There is no justification for prolonging this litigation. As this court has ordered before, plaintiffs did not timely appeal the district court’s grant of summary judgment. Their appeal is instead confined to the district court’s August 18, 2016 order. We conclude that the Appellant’s arguments are meritless, as the carefully written orders of the district courts patiently explain. We find no reversible error of law or fact and affirm the district court’s August 18, 2016 order for essentially the same reasons articulated by that order. AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.